ROBERT L. BLAND, Judge.
On the 21st day of June, 1946, claimant, Jimmie Marks, fifteen years of age, who prosecutes his claim against the state road commission by Charley Marks, his father and next friend, left his father’s home in Braxton county, West Virginia, on horseback, for the purpose of going to the farm of Victor Bender, some miles distant, to assist the latter in putting up hay. The horse he was riding weighed between eight hundred and nine hundred pounds. When he attempted to cross the small wooden bridge on Little Otter Creek, on a secondary road under the supervision and control of the state road commission, one leg of the horse fell through a defective and rotten portion of the bridge. As a result of this accident the boy was thrown from the horse into the creek. By reason of the fall the boy’s left arm was badly broken below the elbow. He was removed to a hospital at Gassaway for care and treatment. A citizen of Braxton county examined the bridge on the evening of the day of the accident, and found that the particular plank in the bridge through which the horse’s foot fell was rotted to the extent that he broke off pieces of it with his hand. *251One of the bones in the boy’s arm protruded through the flesh, and he was obliged to wear a cast for more than two months, and endured exceeding pain and suffering. Although there has been improvement in the arm it will remain permanently crooked and deformed.
Giving due consideration to all of the evidence heard upon the investigation of the claim, we are of opinion that an award should be made.
An award is, therefore, made in favor of the claimant for the sum of four hundred dollars ($400.00).